 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH A. JACKSON,                                 Case No. 1:17-cv-01670-LJO-JDP (HC)
12                        Petitioner,                     FINDINGS AND RECOMMENDATIONS
                                                          THAT COURT DISMISS PETITION FOR
13            v.                                          WRIT OF HABEAS CORPUS
14    ERIC ARNOLD,                                        ECF No. 16.
15                        Respondent.
16

17           Petitioner Kenneth A. Jackson, a state prisoner without counsel, seeks a writ of habeas

18   corpus under 28 U.S.C. § 2254. ECF 16. Respondent moves to dismiss the case, arguing that the

19   court should abstain from exercising jurisdiction because petitioner is still litigating his direct

20   appeal. ECF No. 24. While respondent’s motion to dismiss was pending, petitioner’s direct

21   appeal ended, and he presented his habeas claims in state court. See People v. Jackson, No.

22   S250471 (Cal. Sup. Ct. Oct. 24, 2018); ECF No. 16 at 42. However, I recommend dismissing the

23   case for a different reason: the petition plainly shows that petitioner is not entitled to relief.

24           Under Rule 4 of the Rules Governing Section 2254 Cases, the judge assigned to the

25   habeas proceeding must examine the habeas petition and order a response to the petition unless it

26   “plainly appears” that the petitioner is not entitled to relief. See Valdez v. Montgomery, 918 F.3d

27   687, 693 (9th Cir. 2019); Boyd v. Thompson, 147 F.3d 1124, 1127 (9th Cir. 1998). The rule

28   allows courts to dismiss petitions that are patently frivolous, vague, conclusory, palpably
                                                          1
 1   incredible, or false. See Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990). Although this

 2   court screened the petition earlier in the case, ECF No. 19, a district court has the inherent

 3   authority to reconsider an interlocutory order any time before the entry of judgment. See Smith v.

 4   Clark Cty. Sch. Dist., 727 F.3d 950, 955 (9th Cir. 2013); Intamin, Ltd. v. Magnetar Techs. Corp,

 5   623 F. Supp. 2d 1055, 1068 (C.D. Cal. 2009). In light of certain facts shown in the exhibits

 6   attached to the petition, ECF No. 1 at 44, 46-57, we reconsider our decision to allow petitioner to

 7   proceed beyond preliminary review.

 8          Petitioner was convicted of 21 counts of arson in addition to other related offenses, after

 9   allegedly starting fires around Yosemite Lakes and in other areas of California. See generally

10   People v. Jackson, No. F069966, 2018 WL 3434934 (Cal. Ct. App. July 17, 2018). He contends

11   that the government unlawfully arrested him without probable cause. Specifically, he argues that

12   neither the criminal complaint nor the investigation report submitted after his arrest could show

13   probable cause. ECF No. 16 at 26-39.1 According to petitioner, because the government had no

14   probable cause to detain him, his trial counsel should have filed a motion to dismiss the case or

15   pursue other procedural devices to raise the probable cause issue. Id. at 28, 33-35. The criminal

16   complaint and the investigation report attached to the petition show that petitioner cannot obtain

17   habeas relief. Id. at 44, 46-57.

18          The sole issue here is whether the government had probable cause for petitioner’s arrest.

19   “Probable cause to justify an arrest means facts and circumstances within the officer’s knowledge

20   that are sufficient to warrant a prudent person, or one of reasonable caution, in believing, in the
21   circumstances shown, that the suspect has committed, is committing, or is about to commit an

22   offense.” United States v. Johnson, 913 F.3d 793, 801 (9th Cir. 2019) (quoting Michigan v.

23   DeFillippo, 443 U.S. 31, 37 (1979)) (internal alterations and quotation marks omitted). Courts

24   examine the events leading up to the arrest and assess historical facts from the standpoint of an

25   objectively reasonable police officer. District of Columbia v. Wesby, 138 S. Ct. 577, 586 (2018).

26   1
      Petitioner does not explain the circumstances leading up to his arrest. He appears to assume that
27   only the facts stated in the investigation report prepared a day after the date of his arrest and the
     criminal complaint could establish probable cause. See ECF No. 1 at 26-27. In any event, even if
28   we limit our review to the facts stated in those two documents, petitioner cannot prevail.
                                                         2
 1   Probable cause requires only a “fair probability” that a crime has been committed. United States

 2   v. Johnson, 913 F.3d 793, 801 (9th Cir. 2019) (quoting United States v. Smith, 790 F.2d 789, 792

 3   (9th Cir. 1986)). As the Supreme Court has repeatedly stated, probable cause “is not a high bar.”

 4   District of Columbia v. Wesby, 138 S. Ct. 577, 586 (2018) (quoting Kaley v. United States, 134 S.

 5   Ct. 1090, 1103 (2014)). Documents filed in support of arrest must “be interpreted in a ‘common

 6   sense’” way rather than in a “hypertechnical manner.” United States v. Brown, 455 F.2d 1201,

 7   1203 (9th Cir. 1972) (quoting United States v. Ventresca, 380 U.S. 102, 109 (1965)).

 8          Here, the exhibits attached to the petition plainly show that petitioner cannot prevail. The

 9   investigation report contains statements by Andy Andersen, Fire Chief at the California

10   Department of Forestry and Fire Prevention. Id. at 44. Andersen stated:

11                  From Saturday, May 11, 2013 through Tuesday, June 25, 2013,
                    CAL FIRE law enforcement conducted an investigation into a serial
12                  arson problem in the Yosemite Lakes Park area. Through the use of
                    surveillance, officer observation, electronic tracking data and video
13                  data, Kenneth Allen JACKSON was identified as the individual
                    responsible for thirty-one (31) fires. The investigation showed all
14                  fires were lit in areas that were downhill from home. JACKSON’s
                    behavior and premeditation displayed shows the willful and
15                  malicious intent of his actions. One of the fires started by
                    JACKSON destroyed a single family home. During the course of a
16                  taped interview, JACKSON also admitted to throwing a cigarette
                    out of the window of his truck, causing one of the fires.
17
                    ...
18
                    I declare under penalty of perjury that the foregoing is true and
19                  correct to the best of my information and belief.
20   Id. (emphasis added). The criminal complaint alleges that petitioner and a co-defendant (his
21   wife) agreed to light fires; acquired ignition devices and accelerants; engaged in arson by setting

22   fire to grass, trees, or structures; and observed the progress of fire. Id. at 46-57. Given these

23   allegations in the two challenged documents—particularly the allegation that petitioner admitted

24   to starting the fires—the government had the requisite probable cause.

25          Petitioner argues that neither the report nor the complaint could establish probable cause

26   because the documents: (1) “contain[] no affirmative allegation that the declarant spoke with
27   personal knowledge of the matters contained therein”; (2) do not “indicate any source for the

28   declarant’s belief”; and (3) do not “set forth any other sufficient basis upon which a finding of
                                                        3
 1   probable cause” could be made. ECF No. 16 at 27. The investigation report does say that

 2   Andersen made his statements under penalty of perjury “to the best of [his] information,”

 3   identifies the sources of information—including petitioner’s own admission—and the facts stated

 4   establish probable cause. Id. at 44. As for the criminal complaint, the government had no

 5   obligation to show probable cause in a single document; it could attach documents recounting

 6   facts such as those stated in the investigation report to show probable cause. See United States v.

 7   Sedaghaty, 728 F.3d 885, 911 (9th Cir. 2013); cf. United States v. Barnes, 895 F.3d 1194, 1200

 8   (9th Cir. 2018).

 9           In sum, petitioner cannot prevail on his claim that the government lacked probable cause

10   to arrest him. By extension, he cannot prevail on his related claim that his counsel was

11   ineffective in failing to raise the probable cause issue. Petitioner is not entitled to relief.

12           I recommend that the court decline to issue a certificate of appealability. A petitioner

13   seeking a writ of habeas corpus has no absolute right to appeal a district court’s denial of a

14   petition; he may do so only in limited circumstances. See 28 U.S.C. § 2253; Miller-El v.

15   Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing Section 2254 Cases requires a district

16   court to issue or deny a certificate of appealability when entering a final order adverse to a

17   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

18   Cir. 1997). A certificate of appealability will not issue unless a petitioner makes “a substantial

19   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard requires a

20   petitioner to show that “jurists of reason could disagree with the district court’s resolution of his
21   constitutional claims or that jurists could conclude the issues presented are adequate to deserve

22   encouragement to proceed further.” Miller-El, 537 U.S. at 327; accord Slack v. McDaniel, 529

23   U.S. 473, 484 (2000). Here, petitioner has not made a substantial showing of the denial of a

24   constitutional right.

25

26
27

28
                                                          4
 1            Findings and Recommendations

 2            I recommend that the court deny respondent’s motion to dismiss, ECF No. 24, as moot,

 3   dismiss the petition for a writ of habeas corpus, and decline to issue a certificate of appealability.

 4            These findings and recommendations are submitted to the U.S. District Court Judge

 5   presiding over this case under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of

 6   Practice for the United States District Court, Eastern District of California. Within 14 days of the

 7   service of the findings and recommendations, petitioner may file written objections to the

 8   findings and recommendations with the court and serve a copy on all parties. That document

 9   must be captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The

10   District Judge will then review the findings and recommendations under 28 U.S.C.

11   § 636(b)(1)(C).

12
     IT IS SO ORDERED.
13

14
     Dated:      September 25, 2019
15                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18            No. 202
19

20
21

22

23

24

25

26
27

28
                                                         5
